i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00196-CV

                                                  IN RE E.M.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 5, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 8, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and the response and is of the opinion that relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX .

R. APP . P. 52.8(a).



                                                               PER CURIAM




         … This proceeding arises out of Cause No. 2010-PA-00095, styled In the Interest of E.M., A Child, in the
           1

285th Judicial District Court, Bexar County, Texas, the Honorable Michael Peden presiding. However, the order
complained of was signed by the Honorable Gloria Saldana, presiding judge of the 224th Judicial District Court, Bexar
County, Texas